Name: 2002/337/EC: Commission Decision of 25 April 2002 amending Decision 94/278/EC as regards imports of honey (Text with EEA relevance) (notified under document number C(2002) 1523)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  cooperation policy;  animal product;  trade
 Date Published: 2002-05-03

 Avis juridique important|32002D03372002/337/EC: Commission Decision of 25 April 2002 amending Decision 94/278/EC as regards imports of honey (Text with EEA relevance) (notified under document number C(2002) 1523) Official Journal L 116 , 03/05/2002 P. 0058 - 0059Commission Decisionof 25 April 2002amending Decision 94/278/EC as regards imports of honey(notified under document number C(2002) 1523)(Text with EEA relevance)(2002/337/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Commission Decision 1999/724/EC(2), and in particular Article 10(2)(a) thereof,Whereas:(1) Commission Decision 94/278/EC of 18 March 1994 drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC(3), as last amended by Decision 2001/700/EC(4), specifies from which third countries Member States shall authorise imports of honey.(2) Tanzania has provided the Commission with the necessary guarantees with regard to the monitoring of residues and contaminants covered by Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(5), and was given provisional approval under Commission Decision 2000/159/EC of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(6), as last amended by Decision 336/2002/EC(7). Tanzania should therefore be included in the list contained in the Annex to Decision 94/278/EC.(3) As a result of Commission Decision 2002/69/EC of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China(8), China should be removed from the list contained in the Annex to Decision 94/278/EC.(4) Decision 94/278/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 94/278/EC is amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 290, 12.11.1999, p. 32.(3) OJ L 120, 11.5.1994, p. 44.(4) OJ L 256, 25.9.2001, p. 14.(5) OJ L 125, 23.5.1996, p. 10.(6) OJ L 51, 24.2.2000, p. 30.(7) See page 51 of this Official Journal.(8) OJ L 30, 31.1.2002, p. 50.ANNEXPart XIV of the Annex to Decision 94/278/EC is replaced by the following: "PART XIVList of third countries from which Member States authorise imports of honey(AR) Argentina(AU) Australia(BG) Bulgaria(BR) Brazil(CA) Canada(CL) Chile(CU) Cuba(CY) Cyprus(CZ) Czech Republic(EE) Estonia(GT) Guatemala(HR) Croatia(HU) Hungary(IL) Israel(IN) India(LT) Lithuania(MT) Malta(MX) Mexico(MD) Moldova(NI) Nicaragua(NZ) New Zealand(NO) Norway(1)(PL) Poland(RO) Romania(SI) Slovenia(SK) Slovakia(SM) San Marino(2)(SV) El Salvador(TR) Turkey(TZ) Tanzania(US) United States(UY) Uruguay(VN) Vietnam(ZM) Zambia"(1) Approved in accordance with Decision of the EFTA Surveillance Authority No 223/96/COL of 4 December 1996.(2) Approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994.